Motion Granted; Reversed and Rendered and Memorandum Opinion filed
October 24, 2017.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00502-CV

   DAVID L. GLASSEL, DEAN D. GLASSEL, AMERICAN CEDAR
TECHNOLOGY, TEXAS PURE, INDUSTRIES, INC., JAYNE R. NIEMAN,
JOHN GLASSEL, CHARLIE TUFT, AND ENRIQUE TORRES, Appellants

                                         V.
ANDREW MILNER, WINDSOR AUCTION CAOMPANY, CHRIS DIXON,
 GREAT CENTERAL MORTGAGE ACCEPTANCE COMPANY, LTD.,
                       Appellees

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-75832

                  MEMORANDUM OPINION


      The parties have filed a joint motion stating they have reached an agreement
to settle and compromise their differences in this case. They request that this court
render judgment effectuating the parties’ settlement agreement. See Tex. R. App. P.
42.1(a)(2)(A). The motion is granted. The trial court’s judgment signed May 15,
2017, is reversed, and judgment is rendered in accordance with the terms of the
settlement agreement between the parties. See Tex. R. App. P. 42.1(a)(2)(A),
43.2(c).



                                            PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.




                                        2